Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 1 of 22 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                              :
  STEVEN OROZCO, on behalf of himself and all :
  others similarly situated,                  :
                                              :
                          Plaintiff,          : Civil Action No.
                                              :
  vs.                                         : CLASS ACTION COMPLAINT AND
                                              : JURY TRIAL DEMAND
  RANDOLPH WALZER & ASSOCIATES, LLC :
  and RANDOLPH WALZER,                        :
                                              :
                          Defendants.         :
                                              :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff STEVEN OROZCO (hereinafter “Plaintiff”), on behalf of himself and all

  others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendants RANDOLPH WALZER & ASSOCIATES, LLC and

  RANDOLPH WALZER (hereinafter “Defendants"), their employees, agents, and

  successors, the following:

                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendants’ violation of 15 U.S.C. §
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 2 of 22 PageID: 2




  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                               JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

         3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction and/or the violation occurred in this venue.

                                        DEFINITIONS

         4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                       JURY DEMAND

         5.      Plaintiff demands a jury trial on all issues.



                                           PARTIES

         6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

         7.      Plaintiff is a natural person and resident of the State of Florida, and is a

  “Consumer” as defined by 15 U.S.C. § 1692a(3).

         8.      Defendant RANDOLPH WALZER & ASSOCIATES, LLC is a law firm



                                                2
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 3 of 22 PageID: 3




  located at 2042 W. County Line road, Unit 8, Jackson, NJ 08527.

         9.      Defendant RANDOLPH WALZER is an individual attorney with a

  business address of 2042 W. County Line road, Unit 8, Jackson, New Jersey 08527.

         10.     Based upon information and belief, each Defendant is a company that uses

  the mail, telephone, email and facsimile and regularly engages in business, the principal

  purpose of which is to attempt to collect debts alleged to be due another. Each Defendant

  is a “Debt Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                            CLASS ACTION ALLEGATIONS

         11.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received debt collection letters, emails and/or notices from the Defendants which are in

  violation of the FDCPA, as described in this Complaint.

         12.     This Action is properly maintained as a class action. The Class consists of:

                 All New Jersey consumers who were sent letters, and/or notices from
                 either Defendant and which included the alleged conduct and practices
                 described herein.


                 • The Class period begins one year prior to the filing of this Action. The

                 class definition may be subsequently modified or refined.

         13.     The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                 •   Upon information and belief, the Class is so numerous that joinder of

                     all members is impracticable because there are hundreds and/or

                                               3
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 4 of 22 PageID: 4




                 thousands of persons who have received debt collection letters and/or

                 notices from the Defendants that violate specific provisions of the

                 FDCPA. Plaintiff is complaining of a standard form letter, email

                 and/or notice that is sent to hundreds of persons (See Exhibits A, B

                 and C attached to the Complaint, except that the undersigned attorney

                 has, in accordance with Fed. R. Civ. P. 5.2 partially redacted the

                 financial account numbers in an effort to protect Plaintiff’s privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a. Whether Defendants violated various provisions of the

                         FDCPA.

                    b. Whether Plaintiff and the Class have been injured by the

                        Defendants’ conduct;

                    c. Whether Plaintiff and the Class have sustained damages and

                        are entitled to restitution as a result of Defendants’

                        wrongdoing, and if so, what is the proper measure and

                        appropriate statutory formula to be applied in determining such

                        damages and restitution; and

                    d. Whether Plaintiff and the Class are entitled to declaratory

                        and/or injunctive relief.




                                           4
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 5 of 22 PageID: 5




             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;

             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             • A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who

                 could not otherwise afford to seek legal redress for the wrongs

                 complained of herein. Absent a Class Action, class members will

                 continue to suffer losses of statutory protected rights as well as

                 monetary damages. If the Defendants’ conduct is allowed to proceed

                 without remedy it will continue to reap and retain the proceeds of its

                 ill-gotten gains;




                                            5
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 6 of 22 PageID: 6




                 •   Defendants have acted on grounds generally applicable to the entire

                     Class, thereby making appropriate final injunctive relief or

                     corresponding declaratory relief with respect to the Class as a whole.


                                  STATEMENT OF FACTS

         14.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         15.     Defendants collect and attempt to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the

  United States Postal Service, telephone and/or the Internet.

         16.     Each Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         17.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         18.     Prior to May 29, 2012, Plaintiff allegedly incurred a financial obligation to

  John Johnson Dodge related to an automobile purchase and loan (”the Debt”).

         19.     The automobile loan was subsequently assigned to Liberal Finance

  Service.

         20.     The Debt obligation arose out of a transaction in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal,

  family or household purposes.

         21.     The Debt obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

         22.     John Johnson Dodge is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         23.     At some time prior to May 29, 2012, the Debt became past due with a

  balance of $8,738.02.

                                                6
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 7 of 22 PageID: 7




         24.     Liberal Finance Service then referred the Debt to a debt collection law

  firm, Defendants’ predecessor, for purposes of collection.

         25.     On or about May 29, 2012, Liberal Finance Service, through Defendants’

  predecessor, filed suit against Plaintiff in the Superior Court of New Jersey, Special Civil

  Part, Morris County, Dkt. No. MRS-DC-004897-12 in the case of Liberal Finance

  Service v. Orozco, (“the State Court Action”) seeking to collect on the Debt.

         26.     On August 2, 2012, after Plaintiff failed to file an Answer, an Order for

  Default Judgment in the State Court Action was entered against Plaintiff in the sum of

  $8,738.02.

         27.     On April 23, 2018, Defendants submitted a Substitution of Attorney in the

  State Court Action and became the attorney of record for Liberal Finance Service.

         28.     On July 16, 2020, Defendants sent to Plaintiff a collection letter indicating

  that the amount of approximately $8,477.60 was owed on the judgment in the State Court

  Action. A copy of the July 16, 2020 collection letter is attached as Exhibit A.

         29.     On August 4, 2020, Plaintiff received a copy of a letter directed to

  Plaintiff’s former employer indicating that the amount owed was not in fact $8,420.50,

  but rather $6420.50. A copy of the August 6, 2020 letter is attached as Exhibit B.

         30.     On January 7, 2021, Defendants filed an application for wage garnishment

  in the State Court Action, in which Defendants indicated a total amount due as of that

  date of $8,196.80. A copy of the Application for Wage Garnishment is attached as

  Exhibit C.

         31.     The July 16, 2020 collection letter mispresents that amount that Plaintiff

  owed at the time the July 16, 2020 letter was sent and/or the amount of any credits that

                                               7
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 8 of 22 PageID: 8




  Plaintiff was entitled to.

          32.     Additionally, the January 7, 2021 application for wage garnishment fails

  to properly indicate the amount that Plaintiff owed since the application failed to give

  Plaintiff credit for the $2000 referenced in the August 4, 2020 letter.

          33.     Furthermore, the January 7, 2021 application for wage garnishment seeks

  excessive Court officer Fees since the wage execution application fails to reflect the

  $2000 credit that Plaintiff was entitled to receive as indicated in the August 4, 2020 letter.

          34.     The collection letters and wage garnishment applications were each a

  “communication” as defined by 15 U.S.C. §1692a(2).

          35.     The collection letters and application for wage garnishment were each

  sent or caused to be sent by a person employed by Defendants as a “debt collector” as

  defined by 15 U.S.C. § 1692a(6).

          36.     Additionally, in the past year, Plaintiff had multiple telephone

  conversations with Defendants and their employees and agents. However, in many of

  these communications Defendants and/or their representatives failed to indicate that the

  communications were with a debt collector.

          37.     Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendants.

          38.     Plaintiff suffered actual harm by being the target of Defendants’

  misleading debt collection communications.

          39.     Defendants violated Plaintiff’s rights not to be the target of misleading

  debt collection communications.

          40.     Defendants violated Plaintiff’s right to a trustful and fair debt collection

                                                8
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 9 of 22 PageID: 9




  process.

             41.   Under the FDCPA, Plaintiff had the right to receive certain information

  from Defendants regarding his or her rights under the FDCPA.

             42.   Defendants’ communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendants’ collection

  efforts.

             43.   Defendants’   collection      letters   provided   confusing   and   incorrect

  information caused Plaintiff a concrete injury in that Plaintiff was deprived of his right to

  receive accurate and trustworthy information regarding his rights under the FDCPA.

             44.   Defendants’ communications were designed to cause Plaintiff to suffer a

  harmful disadvantage in charting a course of action in response to Defendants’ collection

  efforts.

             45.   The FDCPA ensures that consumers are fully and truthfully apprised of

  the facts and of their rights, the act enables them to understand, make informed decisions

  about, and participate fully and meaningfully in the debt collection process. The purpose

  of the FDCPA is to provide information that helps consumers to choose intelligently. The

  Defendants’ false representations misled the Plaintiff in a manner that deprived Plaintiff

  of his or her right to enjoy these benefits.

             46.   As a result of Defendants’ conduct, Plaintiff suffered an actual, concrete

  injury as a result of Defendants’ failure to provide Plaintiff information required under

  the FDCPA.

             47.   Plaintiff’s receipt of a collection letter which provided incorrect,

  incomplete and confusing information constitutes a concrete injury.

                                                   9
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 10 of 22 PageID: 10




             48.    The failure of Defendants to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

             49.    Defendants’ failure to provide accurate information injured Plaintiff in

   that it impacted his or he ability to decide on how to proceed with respect to the matter –

   will he or she hire an attorney, represent himself, payoff the debt, engage in a payment

   plan, file for bankruptcy, etc.

             50.    The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.


                      POLICIES AND PRACTICES COMPLAINED OF

             51.    It is Defendants’ policy and practice to send written collection

   communications, in the form annexed hereto as Exhibit A, which violate the FDCPA, by

   inter alia:

                    (a)    Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                    (b)    By making false representations of the character or legal status of a
                           debt; and

                    (c)    Using unfair or unconscionable means to collect or attempt to
                           collect any debt.

             52.    On information and belief, Defendants sent written communications, in

   the form annexed hereto as Exhibits to at least 30 natural persons in the State of New

   Jersey.

                                             COUNT I

                 FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                                  VIOLATIONS



                                                 10
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 11 of 22 PageID: 11




          53.      Plaintiff repeats the allegations contained in paragraphs 1 through 52 as if

   the same were set forth at length.

          54.      Defendants violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          55.      By sending a collection letter and/or emails, the same as or substantially

   similar to the attached exhibits, Defendants violated:

          A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                legal status of any debt;

          C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

                compensation which may lawfully be received by a debt collector for the

                collection of a debt;

          D. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          E. 15 U.S.C. § 1692e(11) by failing to indicate in subsequent communications

                that the communication is from a debt collector.

          F. 15 U.S.C. § 1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; and,

          G. 15 U.S.C. § 1692f(1), by collecting or attempting to collect any amount not

                expressly authorized by the agreement creating the debt or permitted by law; a




                                                    11
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 12 of 22 PageID: 12




          WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

   demands judgment against Defendants as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

           (d) Awarding pre-judgment interest;

          (e) Awarding post-judgment interest;

          (f) Awarding reasonable attorneys’ fees, costs and expenses; and

          (g) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          May 27, 2021

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


                                               12
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 13 of 22 PageID: 13




   Dated: May 27, 2021             By: s/ Lawrence C. Hersh
                                       Lawrence C. Hersh, Esq




                                     13
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 14 of 22 PageID: 14




                                 EXHIBIT A
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 15 of 22 PageID: 15
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 16 of 22 PageID: 16




                                 EXHIBIT B
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 17 of 22 PageID: 17
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 18 of 22 PageID: 18




                                 EXHIBIT C
    MRS-DC-004897-12 01/07/2021 10:22:54 AM Pg 2 of 2 Trans ID: SCP202132214
Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 19 of 22 PageID: 19
                MRS-DC-004897-12 01/07/2021 10:22:56 AM Pg 1 of 3 Trans ID: SCP202132214
            Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 20 of 22 PageID: 20
                                                           Wage Execution
Superior Court of New Jersey                                     Order and Execution Against Earnings
Law Division, Special Civil Part                                 Pursuant to 15 U.S.C. 1673 and N.J.S.A. 2A:17-56
MORRIS County
Telephone Number 8623975700 Ext. 75365                              Judgment Number VJ-4492-12
Docket Number: MRS-DC-004897-12                                     Writ Number                            Issued


LIBERAL FINANCE SERV

Plaintiff

                                 vs
STEVEN OROZCO                                                       Name and Address of Employer Ordered to Make Deductions
                                                                      US POSTAL SERVICE
Designated Defendant                                                  2825 LONE OAK PARKWAY
                                                                      EAGAN MN 55121
1190 144TH ST
APT 4




                                                           ft
LARGO FL 33774

          Unless the designated defendant is currently subject to withholding under another wage execution, the employer is ordered to
deduct from the earnings which the designated defendant receives and to pay over to the court officer named below, the lesser of the
following: (a) 10% of the gross weekly pay; or (b) 25% of disposable earnings for that week; or (c) the amount, if any, by which the
designated defendant's disposable weekly earnings exceed $217.50 per week, until the total amount due has been deducted or the
complete termination of employment. Upon either of these events, an immediate accounting is to be made to the court officer.
Disposable earnings are defined as that portion of the earnings remaining after the deduction from gross earnings of any amounts
required by law to be withheld. In the event the disposable earnings so defined are $217.50 or less, if paid weekly, or $435.00 or less,
                    ra
if paid every two weeks, or $471.25 or less, if paid twice per month, or $942.50, or less, if paid monthly then no amount shall be
withheld under this execution. In no event shall more than 10% of gross salary be withheld and only one execution against the wages
of the designated defendant shall be satisfied at a time. Please refer to the section of this form titled “How to Calculate Proper
Garnishment Amount”.

          The employer shall immediately give the designated defendant a copy of this order. The designated defendant may object to
the wage execution or apply for a reduction in the amount withheld at any time. To object or apply for a reduction, a written statement
of the objection or reasons for a reduction must be filed with the Clerk of the Court and a copy must be sent to the creditor’s attorney
or directly to the creditor if there is no attorney. A hearing will be held within 7 days after filing the objection or application for a
reduction. According to law, no employer may terminate an employee because of a garnishment.

                                                                      Date
Judgment Date                               08/02/2012
D
Judgment Award.                       $        8738.02
Court Costs & Stat Atty. Fees         $         246.76                                             Judge
Total Judgment Amount                 $        8984.78
Interest from Prior Writs             $           0.00
Costs from Prior Writs                $          87.34
Subtotal A                            $        9072.12                                      Michelle M. Smith
Credits from Prior Writs              $        1667.97                                  Clerk of the Superior Court
Subtotal B                            $        7404.15
New Miscellaneous Costs               $           7.17              Make payments at least monthly to Court Officer as set forth:
New Interest on this Writ             $           0.00
New Credits on this Writ              $           1.68
Execution Fees & Mileage              $          42.00                                         Court Officer
Subtotal C                            $        7451.64
Court Officer Fee                     $         745.16
Total due this date                   $        8196.80




Revised effective 09/01/20, CN 11471 - Appendix XI-J                                                                          page 1 of 3
                MRS-DC-004897-12 01/07/2021 10:22:56 AM Pg 2 of 3 Trans ID: SCP202132214
        Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 21 of 22 PageID: 21


Plaintiff’s Attorney and Address:                      I RETURN this execution to the Court
                                                          Unsatisfied    Satisfied       Partly Satisfied
WALZER, RANDOLPH                                       Amount Collected                $
RANDOLPH WALZER & ASSOCIATES LLC                       Fee Deducted                    $
2042 W COUNTY LINE RD UNIT 8                           Amount Due to Attorney          $
PO BOX 1234                                            Date
JACKSON NJ 08527
732-523-5300
                                                       Court Officer:




                                                       ft
                    ra
D

Revised effective 09/01/20, CN 11471 - Appendix XI-J                                                        page 2 of 3
                MRS-DC-004897-12 01/07/2021 10:22:56 AM Pg 3 of 3 Trans ID: SCP202132214
        Case 3:21-cv-11962-MAS-TJB Document 1 Filed 05/28/21 Page 22 of 22 PageID: 22

                                           How to Calculate Proper Garnishment Amount
 1. Gross pay per pay period                                                                                        $
 2. Less amounts legally required to be deducted:
    a. Federal Income Tax                                                                                       $
    b. Social Security (FICA or OASDI)                                                                          $
    c. Medicare                                                                                                 $
    d. State Income Tax                                                                                         $
    e. Unemployment Insurance (SUI)                                                                             $
    f. Temporary Disability Insurance (TDI)                                                                     $
    g. Family Leave Insurance (FLI)                                                                             $
    h. Workforce Development Fund/Supplement Workforce (WFD/SWF)                                                $
    i. Other                                                                                                    $
 3. Total allowable deductions (add lines a - i)                                                                    $
 4. Net pay (Subtract line 3 from line 1)                                                                           $
 5. Exemption Amount




                                                          ft
      If salary is paid:             Subtract
           Weekly                    $217.50
           Every two weeks           $435.00
           Twice per month           $471.25
           Monthly                   $942.50
 (Federal law prohibits any garnishment when net pay is smaller than the exemption amount on line 5)                -
 6. Equals the amount potentially subject to garnishment (subtract line 5 from line 4 and if less than zero,
 enter zero)
 7.
 8.
                    ra
      Take net pay (line 4) and multiply by .25
      Take “gross pay” (line 1) and multiply by .10
                                                                                          $
                                                                                          $
                                                                                                      x .25 =
                                                                                                      x .10 =
                                                                                                                =




 9. Compare lines 6, 7 and 8 - the amount which may lawfully be deducted is the smallest amount on line 6,          $
 line 7, or line 8.

 Source: 15 U.S.C. 1671 et seq.; 29 C.F.R. 870; N.J.S.A. 2A:17- 50 et seq.

 [Note: Former Appendix XI-I adopted effective January 2, 1989; amended June 29, 1990, effective September 4, 1990; amended
 July 14, 1992, effective September 1, 1992; redesignated as Appendix XI-J and amended July 13, 1994, effective September 1,
 1994; amended September 27, 1996, effective October 1, 1996; amended July 30, 1997, effective September 1, 1997; amended July
D
 28, 2004 to be effective September 1, 2004; amended July 3, 2007, to be effective July 24, 2007; amended July 2, 2008, to be
 effective July 24, 2008; amended July 9, 2009 to be effective July 24, 2009; amended November 6, 2013 to be effective November
 25, 2013; amended July 22, 2014 to be effective September 1, 2014; amended August 1, 2016 to be effective September 1, 2016;
 amended March 7, 2017 to be effective immediately, amended July 31, 2020 to be effective September 1, 2020.




Revised effective 09/01/20, CN 11471 - Appendix XI-J                                                                    page 3 of 3
